Citation Nr: 1759527	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a hearing before the undersigned in July 2017. 

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's tinnitus was incurred and is causally related to his active service.


CONCLUSION OF LAW

The criteria for service connection tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran states he suffers from ringing in his ears and his symptoms began during his military service.  He claims service connection for tinnitus.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For a disease explicitly recognized as "chronic" under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a disease of the nervous system, tinnitus is a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Therefore, the theory of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303 (b) is applicable in this case.  Moreover, tinnitus is a disease which is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Washington v. Nicholson, 19 Vet. App. 362 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38  C.F.R. § 3.102; Gilbert V. Derwinski, 1 Vet. App. 49 (1991).

The Veteran observes and reports, as confirmed by the diagnosis in the VA audiology report from December 2012, he suffers from tinnitus.  He credibly testified that he first noticed tinnitus in service.  Statements, filed in support of his claim, report ringing in his ears since the time of his discharge.  These statements describe in-service noise exposure from gunfire, explosions, jet engines and helicopters.  He recounts that on one occasion he was knocked to the ground by an enemy mortar attack and for several days afterwards he perceived that his hearing ability was decreased.  

The Veteran is competent to report observable symptomatology, such as ringing in his ears and difficulty hearing. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, his credible reports of noise exposure are consistent with his service, documented by his military personnel records, as a helicopter maintenance crew chief with duty in Vietnam from March of 1969 to March of 1970.  The Board finds both a current disability and an in-service event are demonstrated; the first and second elements of service connection are met.   

With respect to the final element of service connection, a relationship or nexus between the current disability and the in-service event, the December 2012 VA examiner offered the opinion that tinnitus is less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The sole rationale provided was, "[t]he available audiometric evidence indicates that this Veteran had normal hearing thresholds at entrance to and exit from active military service."  The examiner dismissed and did not discuss the Veteran's competent and credible lay evidence that he experienced ringing in his ears since the time of service.  Therefore, the Board does not find this medical opinion has probative value with respect to the etiology of the Veteran's tinnitus.

The only medical evidence that addresses the etiology of the Veteran's tinnitus is the December 2012 VA medical opinion which has no probative value.  The remaining competent and credible evidence addressing the etiology of the Veteran's tinnitus is his lay testimony establishing in-service onset of tinnitus and continuity of symptomatology after service.  Accordingly, after resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran testified in July 2017 that he first noticed a loss in hearing during service.  Details of his in-service noise exposure and auditory trauma are discussed above.  

The December 2012 VA examination includes audiometric testing which demonstrates bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The examiner conceded the Veteran's high probability of noise exposure in-service, but failed to discuss the consequences of this exposure.  He noted the Veteran's post-service work as an electrician included use of EPD (ear protection devices), but did not provide any discussion on how post-service noise exposure or other etiology might be related to the hearing loss.  Finally, the examiner provided the opinion that the current hearing loss is less likely than not (50% probability) caused by his active military service.  The only supporting rationale provided is "the available audiometric evidence indicates that this Veteran had normal hearing thresholds at entrance to and exit from active military service."  

Initially, the Board notes that normal hearing at separation is not fatal to a claim of service connection for hearing loss. See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Further, VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

The Board finds the December 2010 VA examination report is inadequate to make an informed decision on the Veteran's claim because the rational provided is insufficient.  The examiner dismissed, without discussing, in-service noise exposure and failed to discuss any alternative etiology for the measured hearing loss.   









Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss was incurred in service, to specifically include whether it is the result of exposure to acoustic trauma during the Veteran's military service.  

The examiner must specifically acknowledge and discuss the Veteran's in-service noise exposure.  Further he must consider the Veteran's report that he perceived hearing loss during service and thereafter.   If the examiner does not accept this report, he or she must provide a rationale for why the report is discounted.  Simply observing that loss was not noted on the Veteran's exit examination will be deemed an inadequate rationale.  If the examiner attributes the current hearing loss disability to post-service noise exposure, or any other cause, rather than in-service noise exposure, he or she must provide a rationale for this finding.  

2.  Readjudicate the appeal. If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


